PER CURIAM.
Michael D. Wilkins and Edward F. Hodges appeal the district court’s order *424denying relief on their 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Wilkins v. Hudson, No. CA-02-398 (E.D.Va. Aug. 6, 2002). In light of this disposition, we deny Hudson’s motion to dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.